El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Se ha presentado una moción de reconsideración fundada en la teoría de que esta corte pasó por alto la objeción del apelante de qne la demanda no adncía hechos suficientes cons-titutivos de nna cansa de acción.
No hubo señalamiento de error a este efecto. El apelante únicamente dijo que la corte cometió error al dictar sen-tencia a favor del demandante y luego hacia fines de su dis-cusión sobre este particular manifestó que la demanda era insuficiente por varias razones. En ausencia de señalamiento de error al efecto, esta corte no está obligada a revisar todas *676las cuestiones, aunque tiene discreción para hacerlo si la jus-ticia del caso así lo requiere.
En este caso se dejó de alegar en la demanda que la persona encargada del truck era empleada del demandado. Esta omisión pudo fácilmente suplirse durante el juicio con la prueba, de suerte que no se cometió injusticia alguna.
Además, resolvemos que la demanda determinaba una causa de acción. En ésta se alegaba que el demandante tenía una empresa que se dedicaba al transporte de piedras entre Pueblo Viejo, Bayamón y San Juan, y que en efecto el truck del demandado se dedicaba al citado negocio en dicho día. Era una presunción necesaria que la persona a cargo del truck era un empleado del demandado y que estaba en el desempeño de las obligaciones impuéstales por su patrono.
No hemos considerado la oposición escrita del apelado a esta moción, de conformidad con lo que dijimos en el caso de Calaf v. Gallardo, 36 D.P.R. 151.
Debe declararse sin lugar la reconsideración solicitacla.